My view is that the Executive Committee not only had the power to call these special primaries, as they did do, but that it was their positive duty to do so. Under our statutory primary system, they did not, in my opinion, have any other alternative. This *Page 34 
would of course apply to the State Executive Committee of any other party which constitutes a political party in this State as defined by the statute.
The matter of holding party primaries under statutory regulations and at the expense of the State, or the county, as the case may be, is nothing new in Florida. It has been done right along ever since the Bryan primary law was adopted in 1913. That Act made party primaries a part of the election machinery of the State and strictly regulated them. That the Act, both as originally adopted and as since amended in some respects, applies to and regulates special as well as general primaries, seems clear to my mind. The question as to whether the statute applies to special primaries is novel in the sense that it has never been raised before. But that it does so apply is the logical and inevitable result of the language and plain intent of the statute, and our own previous decisions on related questions, as I understand them.
This is shown by the very first section of the Bryan primary law, now Section 355 C.G.L., which is still the law in this State, and reads as follows:
"355 (299). Nomination to be made in primary election. The nomination of all candidates for all elective State, Congressional and county offices, for United States Senator, and for the election of members of the State, Congressional and county executive committees, by all political parties as defined by this Article, shall be made in the manner provided in thisArticle, and not otherwise. (Italics supplied.)
"The name of no person nominated by a party required hereunder to make nominations of candidates shall be placed upon the official ballot to be voted at any general election as a candidate for any office, when provision is made herein for nominating candidates for such office, unless such *Page 35 
person shall have been nominated for such office under the provisions of this Article. (Ch. 6469, Acts 1913, 1.)"
Thus the broad purpose and comprehensive intent of the statute is emphatically expressed in its very first section. The title of the Act was "An Act to provide for and regulate Primary Elections." And special primaries are referred to several times in the Act, thus showing that the Legislature contemplated that special primary elections would, at times, have to be called, and it recognized the power of State and county party executive committees to call them providing that "Each committee and its officers shall have the powers usually exercised by such committees and by the officers thereof, not inconsistent with the provisions of this Act."
In a long line of cases, beginning with the case of Bailey v. Van Pelt, 78 Fla. 337, 82 So. 789, this Court has adopted and applied the following as one of the rules of statutory construction: "When authority is given by statute to accomplish a stated governmental purpose, there is also given by implication authority to do everything necessary to accomplish the purpose that is not a violation of law or public policy." This principle of statutory construction is very much the same as the rule for constitutional construction as expressed by Chief Justice MARSHALL in McCulloch v. Maryland, 17 U.S. 316, 4 L. Ed. 579:
"Let the end be legitimate, let it be within the scope of the Constitution, and all means which are appropriate, which are plainly adapted to that end, which are not prohibited, but consistent with the letter and spirit of the Constitution, are constitutional."
The only express authority for a party executive committee to itself name the nominee is that conferred by Section 50 of the Bryan Act as later amended by Section 14 of the Act of 1929 (Chapter 13761). This section as *Page 36 
amended (appearing as Section 411 of the Compiled General Laws, 1936 Supplement) has been construed by this Court in two cases: State v. Tyler, 100 Fla. 1112, 130 So. 721, decided six years ago, and State v. Mitchell, 118 Fla. 513, 159 So. 775, decided about 18 months ago. In the Tyler case, this Court, among other things, said:
"If this Court should adopt the construction of Section 14 of Chap. 13761 contended for by relator, the effect would be to provide optional methods of selecting party nominees. There would then be at least two methods under the primary law of making original selections of party nominees, first by popular vote of the party at a primary election; second by the designation of such nominee by the party executive committee when the party elects to hold no primary or when no candidate for nomination offers himself in the primary. Under relator's construction, the failure of any political party to make party nominations by a primary election would create `vacancies' as to all nominations, which might then be filled by the party executive committee and the object of the mandatory primary election law could thus be readily defeated. The holding of primary elections would become an idle act, since those political parties which did not choose to hold such elections might nevertheless designate party nominees.
"The general purpose of the Legislature in enacting mandatory primary laws was to preclude the making of nominations by convention, party committees and the like, and to require that the people themselves, by their direct votes, should name party nominees. The only vacancies contemplated by Sec. 14 of Chap. 13761, supra, to be filled by executive committees, are such as may occur after the people themselves have made nominations, and vacancies therein have occurred by death, resignation, or other incapacity. *Page 37 
Which might perhaps include forfeiture to be determined by resolution of the proper executive committee on proper and sufficient cause shown.
"The statutory provision now before us should not be interpreted so as to allow a political party to ignore the mandatory requirement to nominate candidates by primaries, and to substitute some other method of selecting original party nominees. * * *
"A `vacancy in nomination' is to be distinguished from a failure or omission to nominate at the primaries. There can be no `vacancy in a nomination' until there has first been a nomination. * * *
"We must construe the statutory language as we find it. Doing so, we hold that the phrase found in Sec. 14 of Chap. 13761,supra, `or if for any cause there is a vacancy in any nomination,' does not authorize a party executive to make an original nomination. The authority of the party executive committee to nominate under that statute is contingent upon the prior primary nomination followed by a vacancy in that nomination. Where, as here, a primary has been held in which there were no candidates for nomination for the office in question, the condition of the statute has not been fulfilled, and the executive committee is without authority to act under the statute in question. No `vacancy in any nomination' has occurred here. The situation is that there has been no nomination."
The case of State v. Mitchell, supra, dealt, like the present case, with a vacancy in office, as distinguished from a vacancy in nomination. In that case, we held that where a county officer died after the general primary and before the general election, a vacancy in office was created, and that the county executive committee of the party could name a party nominee whose name could properly be printed on *Page 38 
the official ballot in the ensuing general election. But in that case, when the executive committee acted on the matter, it was too late to call a special primary, and if the executive committee had not selected a nominee the party would have had to enter the general election without one. In the Mitchell case, among other things, it was said:
"But as a regularly constituted executive committee of the Democratic party vested with general authority concerning party affairs not covered or regulated by statute, nor restrained by party laws prescribed at a general party convention, said County Democratic Executive Committee was not without the inherent right as the Democratic Party's representative, to take appropriate official action looking toward the selection and certification of the name of a Democratic Party candidate to fill the vacancy in an office as to which the party was without power under the statutes to supply its usual nominee by means of a primary election in view of the fact that the date of the primary election for 1934 had already passed before the vacancy in the office occurred. This is so because any nomination at all to be effective in the premises had to make prior to the date of holding the general election of 1934, and where no specific provision of the statutes regulating the conduct of party primaries would thereby be violated, the County Democratic Executive Committee had authority to act. * * *
"The phrase `provided that all committee nominations shall be made as provided by the laws governing primary election,' as used in Section 312 C.G.L., 256 R.G.S., as amended by Chapter 14657, Acts 1931, is not to be construed as an unconditional limitation upon the commonly recognized general right of an organized and recognized political party to select and certify its nominee for a `vacancy in office' as distinguished from a `vacancy in nomination' where *Page 39 
the vacancy in office and the nomination and certification of the committee transpires subsequent to the date of a primary election and prior to a general election, where no express or implied provision of law relating to and requiring nomination to be made only in primary elections is intended to be evaded, or is violated by so doing. On the contrary, the statutory language should be construed as if the phrase read, `Provided, that all committee nominations shall be made as provided by the laws governing primary elections where such laws are capable of beingcomplied with under the circumstances of the particular case.' * * *
"Where, however, by reason of the death of an elective officer during a term and after a primary has already been held in a general election year, but before the date of the ensuing general election, no nomination can be made according to the usual laws governing primary elections, the statutory limitations as to printing names on the general election ballot does not necessarily apply. Therefore the political parties themselves, or their official representative committees, may exercise their inherent party prerogative of selecting a candidate and certifying his name to be printed on the general election ballot, where no intendment of the primary election law is to be circumvented or violated by so doing." * * *
"The statutes of Florida recognize political party nominations as an integral feature of our election processes. For the two major parties nominations are required to be made in primaryelections and can be legally made in no other way when thatmethod of nominating candidates is available. Section 355 C.G.L., 299 R.G.S. The general purpose of our mandatory primary laws was to preclude nominations of candidates by conventions, party committees and the like, and to require nominations to be made by *Page 40 
direct vote of the people. State v. Tyler, 100 Fla. 1112, supra."
(Italics in last paragraph supplied.)
Thus both the statutes and our previous decisions clearly indicate that nominations by legally regulated primaries are the rule and nominations by party committees are the exception, and that the plain purpose and intent of the statute is that nominations by party committees, in case of vacancies in office, such as we have here, should not, and cannot, be resorted to, when, as here, it is practically and physically possible to call and hold a primary election.
Thus in the Hawthorne case, 116 Fla. 608, 156 So. 619, this Court expressed the general rule, by using this language:
"Primary election laws are a part of the election machinery of this State, and are interwoven with the general election laws in such manner that candidates of certain major political parties rendered subject to the primary election laws can only be officially nominated, and have their names printed upon the general election ballots, by procuring their nomination in a primary election. State v. Gerow, 79 Fla. 804, 85 So. 144; State,ex rel. Harris, v. Belote, 106 Fla. 938, 143 So. 881; State, exrel. Barnett, v. Gray, 107 Fla. 73, 144 So. 349; State, ex rel.
Waite, v. Gray, 107 Fla. 109, 144 So. 356.
"So a primary election held under the primary election laws of this State may properly be said to be an `election' within the purview of Section 26 of Article III of the Constitution requiring statutes to be enacted to preserve elections from undue influence exerted by `Improper practices.' And this Court so holds."
These views are further supported by the language of that section of the General Election Laws, Sec. 312 Comp. *Page 41 
Gen. Laws, as amended by Chapter 15657 of the Acts of 1931, the relevant portion of which reads as follows:
"312 (256). Names to be printed on ballots, etc. — The Board of County Commissioners of each county shall cause to be printed on the ballots to be used in their respective counties, only the names of the candidates who have been put in nomination by primary election, or the appropriate executive committee, of any political party in this State, when the same have been certified and filed with them not more than sixty days nor less than twenty days previous to the day of election, which certificate shall contain the name of each person so nominated, and the office for which he is nominated, and shall be signed and sworn to by the members, or a majority thereof, of the appropriate canvassing board of primary elections, or, in case of a nomination by an executive committee by the chairman and secretary thereof: Provided, that all committee nominations shall be made as provided by the laws governing primary elections."
Section 381, Comp. Gen. Laws, authorizing party executive committee assessments upon candidates, contains an express proviso that no such assessments shall be made in the event of a "special" primary election. And Section 8140 C.G.L., making it a criminal offense for Inspectors of elections to refuse to allow watchers while ballots are being counted, is expressly made applicable to "all general and special elections and all regular or special primaries." So the Legislature recognized the power of political parties to call special primaries, and the first section of the primary law, as we have seen, provided that the nomination of all candidates for State and county officers "shall be made in the manner provided in this Article." And of course the manner provided was by primary elections, except in those *Page 42 
unusual cases, such as a tie vote or a vacancy in nomination, in which the party executive committee was given authority to nominate.
Upon the oral argument of this case, which was very ably presented by counsel for both sides, considerable reference was made to the historical background of these various statutes relating to primary elections in this State, commencing with Chapter 5014, adopted in 1901, which historical background, to my mind, tends to support the views hereinabove expressed.
"The purpose of all rules or maxims as to the construction or interpretation of statutes is to discover the true intention of the law, they are useful only in cases of doubt, they are never to be used to create doubt, but only to remove it, and cannot be invoked to defeat or destroy natural justice or substantial equities. * * * For the purpose of construction resort may be had not only to the language and arrangement of the statute, but also to intention of the Legislature, the object to be secured, and to such extrinsic matters as the circumstances attending its passage, the sense in which it was understood by contemporaries, and its relation to other laws. * * * A rational, rather than an arbitrary, construction is to be accorded all statutes." 59 C.J. 943-4.
I concur in the conclusion reached, and in most of the reasoning advanced, in the able opinions of Mr. Chief Justice WHITFIELD and Mr. Justice DAVIS. The relators have, I think, shown a clear right to the issuance of the alternative writ of mandamus applied for.